t c summary opinion united_states tax_court james marilyn wadnizak petitioners v commissioner of internal revenue respondent docket no 6443-00s filed date james wadnizak pro_se daniel j parent for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue - - respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioners are entitled to a disabled_access_credit under sec_38 and sec_44 some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in brentwood california on the date the petition was filed in this case petitioner husband petitioner purchased a panoramic x-ray machine in for use in his general dentistry practice at a cost of dollar_figure the new x-ray machine replaced and updated another panoramic x-ray machine which petitioner had purchased in but which was still fully functional the new machine occupied substantially less space than the old machine and because of limited space in petitioner’s office the new machine allowed petitioner to x-ray patients who were in wheelchairs or who used crutches or walkers in addition to the new panoramic x-ray petitioner also had two periapical bitewing x-ray machines purchased in and petitioner admitted at trial that although he purchased the new panoramic x-ray machine because of its ability to treat disabled patients the other two x-ray machines had been adequate in the past to meet the needs of his disabled patients without resort to the replaced panoramic x-ray machine on petitioners’ joint federal_income_tax return for taxable_year petitioners claimed a dollar_figure disability access credit for the x-ray machine under sec_38 and sec_44 petitioners also claimed a dollar_figure deduction for the x-ray machine on the schedule c profit or loss from business filed for petitioner’s dentistry practice the deduction was claimed pursuant to an election made by petitioners to expense the full purchase_price of the x-ray machine under sec_179 in the statutory_notice_of_deficiency respondent’s sole adjustment was the disallowance of the disabled_access_credit respondent did not disallow the sec_179 expense deduction subject_to various limitations an eligible_small_business is entitled to a disabled_access_credit for eligible_access_expenditures for the taxable_year sec_38 sec_44 the amount of the disabled_access_credit is determined under sec_44 and is allowed as a general_business_credit under sec_38 in general expenditures made to comply with the americans with disabilities act of ada publaw_101_336 101_stat_327 are eligible_access_expenditures see sec_44 117_tc_32 taxpayers are prohibited from ‘petitioners also filed an amended_return for taxable_year the changes made by this return are not relevant to this case and are reflected in the statutory_notice_of_deficiency q4e- gaining a benefit from the same expenditure both for a disabled_access_credit and for another deduction or credit in the case of any amount of the credit determined under this section no deduction or credit shall be allowed for such amount under any other provision of this chapter sec_44 a a taxpayer may elect to expense rather than capitalize certain property used in a trade_or_business sec_179 c the election must be made on the taxpayer’s first income_tax return for the taxable_year to which the election applies sec_179 b sec_1_179-5 income_tax regs once made the election is irrevocable and binding upon the taxpayer unless revoked with the consent of the commissioner sec_179 sec_1_179-5 and b income_tax regs taxpayers are prohibited from gaining a double benefit from a sec_38 credit no credit shall be allowed under sec_38 with respect to any amount for which a deduction is allowed under subsection a sec_179 the regulations similarly provide that if a taxpayer elects to expense under sec_179 no sec_38 credit is allowable for the portion of the cost expensed sec_1_179-1 income_tax regs sec_179 and the regulations thereunder control in this case petitioners elected to expense the entire purchase_price of the x-ray machine on their tax_return and were allowed a deduction in the full amount of its cost they consequently are - - not entitled to a credit under sec_38 and sec_44 for any portion of its cost sec_179 king v commissioner tcmemo_1990_548 sec_1_179-1 income_tax regs at trial petitioners conceded that entitlement to the credit would mean that they are not entitled to the full amount of the deduction this concession presupposes the argument that petitioners could disclaim the deduction in favor of the credit even though they made a sec_179 election this is not the case however because the election is irrevocable and binds petitioners sec_179 king v commissioner supra sec_1_179-5 and b income_tax regs reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent although we need not delve into the details of whether petitioners otherwise would have been entitled to the disabled_access_credit we note that petitioner admitted that he had been able to adequately treat his disabled patients without access to a panoramic x-ray machine see 117_tc_32 taxpayers were not entitled to a disability access credit in part because of already existing compliance with the ada
